                                                                          Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



ERIC LEE ERICKSON,

      Plaintiff,

v.                                                       4:19cv215–WS/CAS

TPD OFFICER J. BUIS,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 8) docketed October 10, 2019. The magistrate judge recommends that this case

be dismissed without prejudice for failure to prosecute and to comply with a court

order. In response to the magistrate judge’s report and recommendation, Plaintiff

has filed a one-page document (ECF No. 9) that is, in essence, meaningless.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 8) is adopted
                                                                            Page 2 of 2


and incorporated by reference in this order of the court.

      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and to prosecute the case.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             20th     day of     November      , 2019.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
